Citation Nr: 1503891	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-43 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the reduction of the rating for service-connected traumatic arthritis, left knee, with painful limited motion (left knee arthritis), from 50 percent to 10 percent, effective January 1, 2008, was proper.

2.  Entitlement to an increased rating for left knee arthritis from September 1, 2009.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION
 
The Veteran served on active duty from May 1967 to November 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO) which, inter alia, reduced the rating for left knee arthritis from 50 percent to 10 percent, effective January 1, 2008.  

An interim, February 2009 rating decision granted a temporary (13 month) 100 percent evaluation, effective July 1, 2008, following left total knee arthroplasty, and assigned a 30 percent evaluation from September 1, 2009.  The Board notes that the Veteran did not file a separate notice of disagreement with the February 2009 rating decision.  However, in the August 2010 statement of the case, the RO adjudicated the propriety of the reduction to 10 percent and the assignment of a 30 percent post-arthroplasty rating as a single issue, based on the Veteran's initial February 2008 notice of disagreement.  Thus, the Board finds that VA has taken actions which led the Veteran to believe that he initiated an appeal with respect to the post-arthroplasty rating and has included that rating as a separate issue above.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waived objection to untimeliness of substantive appeal by taking actions which led the Veteran to believe that an appeal had been perfected).  [The Board further notes that, where a diagnostic code requires assignment of a 100 percent evaluation for a finite period of time, followed by the requirement that the disorder thereafter be rated based on residuals, the assignment of a lower disability rating based on those residuals does not constitute a reduction.  See Rossiello v. Principi, 3 Vet. App. 430 (1992).]  

The issue of an increased rating for service-connected psychiatric disability has been raised by the record (see September 2014 Statement of Representative in Appeals Case (in which the representative appears to assert that the Veteran's request for TDIU should also have been considered a request for an increased rating for depression)) but this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The issues of entitlement to a rating in excess of 30 percent for left knee arthritis from September 1, 2009, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2004 rating decision increased the Veteran's disability rating for left knee arthritis to 50 percent, effective June 16, 2004.

2.  By a rating decision in October 2006, the RO proposed to reduce from 50 to 10 percent the rating for the left knee arthritis.

3.  An October 2007 rating decision implemented the reduction of the rating for the left knee arthritis from 50 to 10 percent; the overall evidence of record at that time did not show sustained improvement to the extent of demonstrating that the Veteran's underlying left knee arthritis had improved; post-decisional evidence also confirms that the underlying left knee arthritis did not demonstrate improvement.


CONCLUSION OF LAW

The decision to reduce the rating for left knee arthritis from 50 to 10 percent was not proper, and restoration of a 50 percent rating is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.71a, Diagnostic Code 5010-5261 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought (restoration of a 50 percent rating for the left knee arthritis), is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Veteran was initially awarded service connection for residuals of injury to the left knee with arthritis, effective November 1969, in a June 1970 rating decision.  Since July 1997, he has been in receipt of separate ratings for instability (the rating of which is not at issue in this appeal) and traumatic arthritis with painful limited motion.  In a November 2004 rating decision, the RO increased the left knee arthritis disability rating to 50 percent, effective June 16, 2004, based on an August 2004 VA (fee-basis) examination.  

In an October 2006 rating decision, the RO proposed to reduce, from 50 percent to 10 percent, the rating for the left knee arthritis.  Then, in an October 2007 rating decision, the RO determined that the proposed rating reduction was warranted, to be effective January 1, 2008.  The rating decision was based in large part on findings in May 2006 and September 2007 VA (fee basis) examination reports.  On January 1, 2008, the reduction was effectuated.

Under 38 C.F.R. § 3.103(b)(2), no award of compensation will be reduced unless the beneficiary is notified of such adverse action and has been provided a period of 60 days to submit evidence showing that the adverse action should not be taken.  38 C.F.R. § 3.103(b)(2) (2014).

In this case, the RO notified the Veteran through a letter in May 2007 that it proposed to take adverse action by reducing the disability rating assigned for his service-connected left knee arthritis from 50 to 10 percent, which would reduce his combined evaluation for all service-connected disabilities from 70 to 40 percent.  The Veteran was given a period of 60 days after that letter to submit evidence showing that the disability rating should not be reduced.  Therefore, the record indicates that the RO complied with the specific notice provisions applicable to rating reductions.  See 38 C.F.R. §§ 3.103(b)(2), 3.105(e).  The critical question, then, becomes whether the reduction in rating was proper based on the evidence of record.

With respect to whether the evidentiary requirements for reducing the disability ratings have been met in this case, the Board notes that 38 C.F.R. § 3.344, as pertaining to stabilization of disability ratings, is not for application, because the 50 percent rating for the left knee arthritis had not been in effect for a period in excess of 5 years.  Rather, the rating was only in effect from June 16, 2004, until the reduction was effectuated on January 1, 2008.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that duration of rating is measured from effective date of actual reduction).  According to 38 C.F.R. § 3.344(c), in cases where a disability rating has been in effect for less than 5 years, as in this case, examinations disclosing physical improvement in a disability warrant a rating reduction.  See 38 C.F.R. § 3.344(c).

A rating reduction must be based on improvement in a disability that reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21.  A rating reduction must also be based on adequate examinations.  Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that failure of examiner to review claims file rendered reduction decision void ab initio).  Further, a rating reduction must have been supported by the evidence on file at the time of the reduction, although pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The focus of the reduction question is on whether there was improvement in the Veteran's left knee arthritis at the time of the proposed rating decision in October 2006 and the effectuating rating decision in October 2007.  Of record at the time of the reduction are VA examination reports of August 2004, May 2006, and September 2007, as well as VA treatment records.  Relevant post-reduction evidence includes VA treatment records.

The Veteran's right knee traumatic arthritis was rated 50 percent disabling under Diagnostic Code 5261.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees is rated as 40 percent disabling; extension limited to 20 degrees is rated as 30 percent disabling; extension limited to 15 degrees is rated as 20 percent disabling; extension limited to 10 degrees is rated as 10 percent disabling; and extension limited to 5 degrees is rated as 0 percent disabling.

An August 2004 VA examination reflected that the Veteran was able to extend his left knee only to 45 degrees, with pain at 45 degrees, which met the criteria for a 50 percent rating under Code 5261.  The effect of the condition on his daily activities was described as difficulty ambulating, with range of motion additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination.  The Veteran also reported stiffness.  

On May 2006 VA examination, the Veteran demonstrated full range of motion, with no additional limitation by pain after repetitive use; the functional effect was described as being able to walk no more than three to four blocks with use of a cane.  The Veteran also reported weakness, stiffness, swelling, and giving way.  

On September 2007 VA examination, the Veteran had full extension and reduced (although not to a compensable level) flexion, with an additional 18 degrees of joint limitation (flexion or extension not specified) after repetition, based on pain, fatigue, weakness, lack of endurance, and incoordination.  Difficulty with prolonged standing and walking was noted, and the Veteran reported weakness, stiffness, swelling, locking, and giving way.  

VA treatment records between June 2004 and October 2007 note, generally, complaints of worsening left knee pain and clinically observed severe osteoarthritis, confirmed by imaging.  (See, e.g., January 8, 2007, and May 7, 2007, VA treatment records).   

In an October 2007 rating decision, the RO reduced the disability rating for left knee arthritis from a 50 to 10 percent on the basis that the Veteran's knee extension was no longer as limited as it had previously been, as demonstrated by the VA examinations cited above.  Under Code 5010, arthritis due to trauma established by X-ray findings is rated as degenerative arthritis on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  Under Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion, which must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Thus, for the noncompensable limitation of motion of the Veteran's left knee with demonstration of painful motion, a 10 percent rating was assigned.

After a longitudinal review of the evidence, however, the Board finds that the reduction from a 50 percent rating to a 10 percent rating, effective January 1, 2008, for the Veteran's left knee arthritis is not warranted, and it is therefore void ab initio.  The RO's reduction was predicated on the clinical findings of improvement in the Veteran's left knee limitation of motion, and the VA examinations of May 2006 and September 2007 do show a dramatic betterment in terms of the Veteran's ability to extend his left knee.  However, despite such findings, the evidence shows no actual improvement in the Veteran's underlying left knee arthritic condition so as to warrant a reduction to a 10 percent rating (assigned for painful motion not otherwise limited to a compensable degree).  

Limitation of extension is one factor, albeit an important one, in evaluating the Veteran's right knee arthritis.  The fact that the Veteran could further extend his right knee on the May 2006 and September 2007 VA examinations than he could on the August 2004 VA examination does not necessarily imply that his ability to function under the ordinary conditions of life and work likewise improved.  This point takes on particular significance in rating reduction cases, where a reduction must be supported by evidence of improvement in the ability to function under the ordinary conditions of life and work.  A rating may not be reduced simply on the basis that the Veteran does not meet certain schedular criteria, unless the underlying disability has shown improvement, or unless clear and unmistakable error is shown in the determination that assigned the higher disability rating (which is not argued or shown here).

Considering the evidence at the time of the October 2007 rating decision, the Board finds that it does not show actual improvement in the Veteran's underlying left knee arthritis, or that his ability to function under the ordinary conditions of life and work were improved.  See Brown, 5 Vet. App. at 420-21.  While range of motion studies in May 2006 and September 2007 reflected that he had better range of motion in his left knee (specifically in extension) than was shown on VA examination in August 2004, upon which the 50 percent rating was based, the Board notes that there is no medically document improvement in the functioning of the left knee due to arthritis.  Indeed, the May 2006 examination report noted that the Veteran could walk no more than four blocks, and all three examinations cited above noted complaints such as pain, stiffness, swelling, fatigue, weakness, locking, and giving way.  Additionally, VA treatment records characterized the underlying arthritic condition as "severe."  (See, e.g., May 7, 2007, VA treatment record).  Thus, the Board concludes that the evidence of record at the time of the October 2007 rating decision, while demonstrating increased range of motion on examination, did not reflect an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

Furthermore, post-reduction evidence also consists of records favorable to the Veteran's claim to restore the 50 percent rating for his left knee arthritis.  See Dofflemeyer, 2 Vet. App. at 277.  The pertinent post-reduction evidence includes VA treatment records indicating that the Veteran had a left total knee arthroplasty in July 2008.  Indeed, the Veteran was awarded a temporary 100 percent rating on the basis of that surgical report.  The Board finds that that the need for a total knee arthroplasty less than one year after the rating decision on appeal is compelling evidence that the underlying left knee disability did not improve.

In summary, although the RO complied with the procedures governing rating reductions found in 38 C.F.R. § 3.103(b)(2) and § 3.105(e) when it reduced the disability rating effective January 1, 2008, for the Veteran's left knee arthritis, the Board finds that the evidence of record at that time did not show improvement in the disability to the extent that it was no more than 10 percent disabling under the pertinent rating criteria at that time.  The Board finds that post-reduction evidence also shows that a reduction to 10 percent was not justified.  Accordingly, restoration of the 50 percent rating for left knee arthritis is warranted.


ORDER

Restoration of a 50 percent rating for the Veteran's left knee arthritis is granted, subject to the regulations governing payment of monetary awards.


REMAND

As noted in the introduction, the RO has adjudicated the issue of the Veteran's post-total left knee arthroplasty rating as part of the present appeal.  The Board notes that, in this case, the assignment of a 30 percent disability rating post-arthroplasty appears to have been based on regulations assigning that rating as the minimum allowable, and did not consider the findings of a January 2010 VA (fee-basis) examination that addressed left knee functionality or any other post September 2009 clinical findings.  Furthermore, the Board notes that the January 2010 examination, while addressing some aspects of left knee functioning, was not obtained for the purpose of assessing such functioning.  (See QTC Addendum to January 2010 examination, noting that left knee pain and decreased ROM were noted but not further evaluated, due to VA instructions to provide examination reports focused on those disabilities identified in the examination request.)  Consequently, the Board finds that there is insufficient clinical evidence upon which to assign a post-arthroplasty rating and that remand for an exam to assess the Veteran's post-arthroplasty left knee arthritis is warranted.

With respect to the claim for TDIU, the Board notes that record indicates that the Veteran began receiving Social Security Administration (SSA) disability benefits in 1995, based on entitlement beginning in 1993.  The record contains a request for any available SSA records dated in June 2010, but there is no response in the record or a finding of unavailability.  The record does contain some records associated with the Veteran's request for SSA disability benefits, but they appear to have been provided by the Veteran and are incomplete.  As such records are constructively of record, they must be secured, if available.  Therefore, development for such records is necessary.

Additionally, the record indicates that the Veteran continues to seek treatment through a VA medical center (VAMC) for his service-connected disabilities.  Updated VA treatment records are likely to contain pertinent information, are constructively of record, and must be included in the record on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to request all decisions and records, including medical records, associated with any claim for SSA disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  Ask the Veteran to identify all providers of evaluation or treatment he has received for his service-connected disabilities and to provide all authorizations necessary for VA to obtain any private records of such evaluations and treatment.  Secure for the record copies of complete clinical records of the evaluations and treatment from all providers identified, to specifically include all VA records that are not already associated with the record.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

3. Thereafter, arrange for an orthopedic examination of the Veteran to determine the current severity of his service-connected left knee arthritis.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies (specifically including range of motion studies) should be completed, with notation of all further limitations due to factors such as pain, fatigue, weakness, use, etc.  Additionally, the examiner should specifically comment on the impact the left knee disability has on the Veteran's occupational functioning.

The examiner must explain the rationale for all opinions.

4.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claims.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


